Citation Nr: 0712247	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-40 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  He died in January 2005.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2006.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, she submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2006).

The appellant's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran died in January 2005.  The immediate cause of 
the veteran's death was acute myocardial infarction due to 
coronary atherosclerosis.  Adult respiratory distress 
syndrome was listed as a significant condition contributing 
to the cause of the veteran's death.

2.  At the time of his death, the veteran was service-
connected for psychoneurosis, anxiety type, evaluated as 30 
percent disabling; and shell fragment wound scar of the right 
scapula, evaluated as noncompensably disabling.  

3.  The medical evidence is in equipoise as to whether a 
service-connected disability contributed to the cause of the 
veteran's death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Law and Regulations

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c).

Analysis

The facts in this case are not in dispute. The veteran died 
in January 2005 at the age of 79.  The immediate cause of the 
veteran's death was acute myocardial infarction due to 
coronary atherosclerosis.  Adult respiratory distress 
syndrome was listed as a significant condition contributing 
to the cause of the veteran's death.

At the time of his death, the veteran was service-connected 
for psychoneurosis, anxiety type, evaluated as 30 percent 
disabling; and shell fragment wound scar of the right 
scapula, evaluated as noncompensably disabling.  

There is no contention on the part of the appellant or her 
representative that the veteran's acute myocardial infarction 
and coronary atherosclerosis were related to his service.  
Rather, the contention is that the veteran's service-
connected psychiatric disorder contributed to his heart 
disease.

The evidence of record contains three medical opinions 
addressing this subject.  

In an April 2005 statement, Dr. D.S., reported that the 
veteran had been under his care for many years prior to his 
death for his cardiac condition.  His diagnoses included 
"coronary atherosclerosis" and "myocardial infarction x 
3."  Dr. D.S. opined that it was at least as likely as not 
that the veteran's combat stress contributed to his heart 
condition.  

In another statement in April 2005, Dr. D.H. reported that 
the veteran had been under his care for many years and that 
the veteran's chronic anxiety and depression had negatively 
impacted his medical conditions, which included 
arteriosclerotic heart disease with previous coronary bypass 
surgery.  The physician concluded that "[the veteran] 
certainly may have a post-stress syndrome related to his 
previous service with the armed forces."  

In June 2005, Dr. S.R., a VA physician, reviewed the 
veteran's medical records and opined that the veteran's 
combat stress did not likely contribute to his heart 
condition which led to his death.  

Initially, the Board notes that in Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Given the conflicting medical opinions in this case, the 
Board finds that that there exists an approximate balance of 
evidence for and against the issue of medical nexus.  Most 
importantly, the Board finds that the June 2005 VA opinion is 
cursory and of insufficient probative value to conclude that 
the preponderance of the evidence is against the claim.  
Therefore, resolving doubt in the appellant's favor, the 
Board finds that the evidence is at least in equipoise as to 
the matter of whether the veteran's service-connected 
psychiatric disorder contributed to cause his death.  Thus, 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


